Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7, “positions” should read –positioned-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1, the claim is indefinite because the recitation of “the lower deck” and “upper deck” in lines 8 and 9 lack proper antecedent basis. 

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the specification provides no support for the set of lower and upper buttress walls being staggered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiaves US 4,000,622 (hereinafter ‘Chiaves’) in view of Babcock et al. US 4,668,129 (hereinafter ‘Babcock’). 
In regard to claim 1, Chiaves teaches a barrier wall comprising: 
	a foundation (5), wherein the foundation has a plurality of extensions (3a) protruding from one side of the foundation (see fig. 1);
	a set of lower buttress walls (2b) positioned along each of the extensions;
	a front wall (2a) positioned to substantially cover the set of lower buttress walls, the lower deck, the set of upper buttress walls and the upper deck.

	Babcock teaches a barrier wall comprising lower buttress walls (40) and a first deck (48) positioned on the lower buttress walls and a set of upper buttress walls (50) positioned along the decks upper surface (see fig. 3) and a second deck positioned on the second set of upper buttress walls as shown in fig. 19.
	It would have been obvious to one of ordinary skill in the art to provide first and second decks and a set of upper buttress walls in the wall of Chiaves as taught by Babcock so as to enable the use of the wall in embankments of various heights. Further, it would have been obvious to provide additional levels of the barrier as since this involves mere duplication of parts and it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04 VI).
In regard to claim 2, the combination of Chiaves/Babcok teaches the claimed invention wherein the set of upper buttress walls are substantially aligned with the set of lower buttress walls. Note that the upper buttress walls of the combination would obviously be aligned in the same manner that the upper and lower buttress walls of Babcok are, as it is disclosed in fig. 1).
In regard to claim 3, the combination of Chiaves/Babcok teaches the claimed invention wherein the lower buttress walls have an aperture (2c –Chiaves) along a lower edge. Note that per broadest reasonable interpretation aperture 2c is along a lower edge.
In regard to claim 8, the combination of Chiaves/Babcok teaches the claimed invention wherein the set of lower and upper buttress walls extend a predetermined distance from a first end of the corresponding deck (see fig. 17 of Babcok).



Claims 6-7, are rejected under 35 U.S.C. 103 as being unpatentable over Chiaves US 4,000,622 (hereinafter ‘Chiaves’) in view of Van Doren US 10,683,656 B1 (hereinafter ‘Van Doren’). 
In regard to claims 6 and 7, Chiaves does not explicitly teach a closed-circuit security system and a subterranean motion sensing probe system as claimed.
Van Doren teaches that is well known to provide a security system for structural barriers such a concrete panels supported by a foundation (see Abstract) wherein the security system includes cameras and motion sensors (see col. 7, ln. 24-35).
It would have been obvious to one of ordinary skill in the art to provide a security system including cameras and motion sensors as taught by Van Doren, in the structure of Chiaves so as to sense tampering with the barrier. Note that it would have been obvious to one of ordinary skill in the art to provide a close circuit system integrated into the barrier so that the cameras and motion sensors are provided functionality.
 
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggests a method of constructing a barrier wall comprising the steps recited in claim 10. In particular, the prior art lacks the steps of 
installing a set of tracks extending over extensions protruding from a first section of the foundation such that a set of buttress walls are secured on the extensions and have an aperture that is positioned over the tracks; and 
installing a deck on the set of buttress walls as recited within the context of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAOLA AGUDELO/Primary Examiner, Art Unit 3633